DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are presented for examination.
This application is a 371 of PCT/EP2019/073931 filed on 09/09/2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-11, 14-18, 20-25, 27, 2931, 34-38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (US 2014/0361078).
Re Claims 1, 20-21 and 40: Davidson teaches overhead antenna live inventory locating system, which includes a plurality of RFID tags 220 (¶ 13-17+, 53+); and a RFID receiver {herein RFID reader 105 can include an RF transmitter-receiver} (¶ 43+); wherein, the plurality of RFID tags are configured to attach to a plurality of objects {herein the RFID tag may be attaches to an object; see ¶ 6+}, wherein each object of the plurality of objects can have attached to it a different RFID tag of the plurality of RFID tags (¶ 17+); wherein, the RFID receiver {herein the system 100 can include one or more RFID readers 105, one or more antennas 110} comprises a plurality of RFID antennas (¶ 42+); wherein, the plurality of RFID antennas are configured to be associated with an object support structure 205, wherein the object support structure is configured such that one or more objects of the plurality of objects can be placed on the object support structure (see fig.#1; ¶ 13-17+); and wherein, the RFID receiver is configured to detect a signal transmitted from an RFID tag of the plurality of RFID tags attached to an object of the plurality of objects when the object is supported by the object support structure (¶ 17-25+, 43+).
Re Claims 2 and 22: Davidson teaches system and method, wherein the plurality of RFID antennas are configured to be integrated into the object support structure (¶ 13-17+).
Re Claims 3 and 23: Davidson teaches system and method, wherein the object support structure comprises a shelf, and wherein at least one subset of the plurality of RFID antennas are configured to be integrated into a base of the shelf (¶ 68+, 75+, 101+).
Re Claims 4-5 and 24-25: Davidson teaches system and method, wherein at least one subset of the plurality of RFID antennas are configured to be integrated into a structure adjacent to the object support structure, wherein the object support structure 205 comprises a shelf, and wherein the structure adjacent to the object support structure comprises a side wall structure (¶ 68-75+, 101+).
Re Claims 7 and 27: Davidson teaches system and method, wherein the RFID receiver is a RFID transceiver and is configured to transmit an interrogation signal, and wherein the RFID tag is configured to detect the interrogation signal, and wherein the RFID tag is configured to transmit the signal in response to detection of the interrogation signal by the RFID tag (¶ 17-20+, 73+).
Re Claims 9 and 29: Davidson teaches system and method, wherein the RFID receiver is configured to determine that the object is supported by the object support structure upon detection of the signal transmitted by the RFID tag (¶ 13-17+).  
Re Claims 10 and 30: Davidson teaches system and method, wherein the RFID receiver is configured to determine a location of the object when it is supported by the object support structure (¶ 13-18+, 52-57+).
Re Claims 11 and 31: Davidson teaches system and method, wherein determination of the location of the object comprises utilization of a detection signal acquired via at least one antenna of the plurality of antennas for the signal transmitted from the RFID tag (¶ 63-67+).
Re Claims 14 and 34: Davidson teaches system and method, wherein the RFID receiver is configurable, such that RFID antennas of at least one subset of the plurality of RFID antennas are positioned in a tile arrangement, wherein an RFID antenna is contiguous with a first RFID antenna on one side and contiguous with a second RFID antenna on an opposite side (see fig.# 6; ¶ 54+, 77+).
Re Claims 15 and 35: Davidson teaches system and method, wherein the RFID receiver is configurable, such that RFID antennas of at least one subset of the plurality of RFID antennas are positioned in a tile arrangement, wherein an RFID antenna is contiguous with a first RFID antenna on one side and contiguous with a second RFID antenna on an opposite side and contiguous with a third RFID antenna and contiguous with a fourth antenna (¶ 25+).
Re Claim 16-17 and 36-37: Davidson teaches system and method, wherein the RFID receiver is configurable, such that RFID antennas of at least one subset of the plurality of RFID antennas are positioned in a tile arrangement, wherein an RFID antenna is contiguous with a first RFID antenna on one side and contiguous with a second RFID antenna on an opposite side and contiguous with a third RFID antenna and contiguous with a fourth antenna, wherein the third RFID antenna is on an opposite side of the RFID antenna to the fourth RFID antenna (¶ 54+).
Re Claims 18 and 38: Davidson teaches system and method, wherein the RFID receiver comprises a RFID reader connected to the plurality of RFID antennas (¶ 43+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2014/0361078) in view of Braun et al. (US 2009/0167500).
The teachings of Davidson have been discussed above. Davidson teaches that the antennas can be installed in a support structure 205 in a store, such as in a ceiling, walls shelving, rafters or the like (see ¶ 75+).
Davidson fails to specifically teach that the object support structure forms part of a refrigerator or cupboard.
Braun et al. teaches radio frequency alignment object, carriage and associated method of storing a product associated therewith, wherein the object support structure forms part of a refrigerator or cupboard (¶ 51-56+).
In view of Braun et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Davidson the object support structure forms part of a refrigerator or cupboard so as to enable an intelligent refrigerator for predicting the position partition of each food in the refrigerator based on RFID tag identification and realizing food management by identifying the distribution position of the food in the storage chamber. 

Allowable Subject Matter
Claims 12-13, 19, 32-33, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, in combination with the limitations in the independent claims, fails to specifically teach that 
Re 12: the RFID receiver is configured to determine a first detection signal for a first antenna of the plurality of antennas for the signal transmitted from the RFID tag and determine at least one second detection signal for at least one second antenna of the plurality of antennas for the signal transmitted from the RFID tag, and wherein determination of the location of the object comprises a comparison of the first detection signal with the at least one second detection signal;
Re Claim 19: the RFID comprises a plurality of antenna hubs, wherein the plurality of antenna hubs are configured to communicate with the RFID reader, and wherein a first antenna hub of the plurality of the antenna hubs is connected to a first subset of the plurality of antennas, and wherein a second antenna hub of the plurality of antenna hubs is connected to a second subset of the plurality of antennas that comprises different antennas to the antennas of the first subset. These limitations in conjunction with any other references were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wappler (US 2020/0364421) teaches directional RFID antenna system.
Lauria et al. (US 2017/0053505) teaches system and method of enhanced reading and tracking of radio frequency identification tags.
Khojastepour et al. (US 2021/0312146) teaches RFID-based self-checkout system using cycle counting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876